           Case 1:21-cv-06066-PAC Document 45 Filed 08/16/21 Page 1 of 2



                                     McCARRON & DIESS
Stephen P. McCarronł              4530 WISCONSIN AVENUE, N.W., SUITE 301              Focusing on Cases under
Louis W. Diess, III¤ł                       WASHINGTON, DC 20016                      the Perishable Agricultural
Mary Jean Fassettł                    (202) 364-0400 FAX (202) 364-2731               Commodities Act (PACA)
Kate Ellis¤ł
Blake A. Surbeył                     576 BROADHOLLOW ROAD, SUITE 105                  ¤ Not admitted in DC
Gregory A. Brown¤                             MELVILLE, NY 11747                      ł1RWDGPLWWHGLQ1<
                                      (631) 425-8110 FAX (202) 364-2731
                                                                                      Reply to Melville, NY
                                          www.mccarronlaw.com
gbrown@mccarronlaw.com                    www.pacawebguide.com

                                                                    August 16, 2021

VIA ECF ONLY

Hon. Sarah L. Cave
United States District Court
500 Pearl Street, Room 1670
New York, New York 10007

         Re:      A & J Produce Corp. v. Dr Produce, LLC d/b/a Sycamore Foods NJ;
                  Case No. 21-cv-6066 (PAC)

Dear Judge Cave:

        We are the attorneys for A & J Produce Corp., Mendez International Tropical Foods Inc. and
Top Banana LLC (collectively, “Plaintiffs”) in the above-referenced action which is currently pending
before Judge Crotty. On July 15, 2021, Judge Crotty entered a temporary restraining order (Docket
No. 25) (the “TRO”) which, among other things, enjoined and restrained some of the defendants from
dissipating any portion of the statutory trust res established pursuant to the Perishable Agricultural
Commodities Act, 7 U.S.C. § 499a, et seq. (“PACA”), and scheduled a hearing on Plaintiffs’ motion
for a preliminary injunction. On the consent of the parties, Judge Crotty adjourned the preliminary
injunction hearing, and extend the TRO, until his return from vacation in September (Docket No. 40).
Judge Crotty instructed that if the parties need relief prior to his return, we should seek relief from
your Honor.

        After much drafting and negotiation, the parties have agreed to resolve Plaintiffs’ motion for
a preliminary injunction as more fully set forth in the enclosed Consent Injunction Order and Order
Establishing PACA Trust Claims Procedure and Granting Related Relief (the “PACA Claims
Procedure Order”), a copy of which is being contemporaneously submitted to the Orders and
Judgments Clerk. In the last paragraph, the parties expressly consent to your Honor’s jurisdiction and
request that you review, approve and enter the PACA Claims Procedure Order on a final basis.

       The procedures reflected in the PACA Claims Procedure Order is necessary to facilitate
the recovery of the PACA Trust Assets, prevent the loss or diversion of such assets, minimize
administrative costs, determine the amount of valid claims to the assets, and distribute the PACA
Trust Assets pro rata to qualified PACA Trust Beneficiaries. Doing so in the manner set forth in
          Case 1:21-cv-06066-PAC Document 45 Filed 08/16/21 Page 2 of 2




Hon. Sarah L. Cave
United States District Court
Page 2

the proposed order will minimize the burden on the judiciary, and the cost to defendants, of
resolving the various claims against what is now a defunct business.

         The PACA trust is one continuous trust for the benefit of all unpaid produce suppliers
which arises upon the produce buyer’s first produce purchase on credit and remains in existence
until all the debtor’s produce suppliers are paid in full. In re Kornblum & Co., Inc., 81 F.3d 280,
286 (2d Cir. 1996). Each produce supplier is entitled to a pro rata distribution of trust assets. In
re: Milton Poulos, Inc., 107 B.R. 715 (9th Cir. B.A.P. 1989); In re: United Fruit & Produce, 86
B.R. 14 (Bankr. D.Conn. 1988). The claims of PACA trust creditors to PACA trust assets are
superior to the claims of all other creditors, including secured creditors. A & J Produce Corp. v.
Bronx Overall Economic Development Corp., 542 F.3d 54 (2d Cir. 2008); see also, Chiquita Fresh
N. Am., LLC v. Long Island Banana Corp., 198 F. Supp. 3d 171 (E.D.N.Y., 2016). As a result,
claims against PACA debtors are regularly resolved using procedures very similar to the ones
proposed in the PACA Claims Procedure Order. See, e.g., id. at Docket No. 23; Produce Alliance,
LLC v. West Central Produce, Inc., United States District Court, Central District of California, Case
No. 2:20-cv-2921-PSG (AGRx), Docket No. 13; Greengate Fresh, LLLP v. Trinity Fresh
Procurement, LLC, United States District Court, Eastern District of California, Case No. 2:18-cv-
0316-JAM-EFB, Docket No. 47.

       Based on the cited jurisprudence, the parties jointly respectfully request that your Honor enter
the PACA Claims Procedure Order in the form submitted herewith. We are happy to answer any
questions your Honor may have.

       Thank you for your attention to this matter.

                                                               Sincerely,
                                                               McCarron & Diess



                                                       By:
                                                               Gregory Brown

Enclosure        The parties' request for Court approval of their Consent Injunction Order
                 and Order Establishing PACA Trust Claims Procedure and Granting Related
                 Relief (the “PACA Claims Procedure Order”) (ECF No. 43) is GRANTED. The
                 Court will separately enter to PACA Claims Procedure Order.

                 The Clerk of Court is respectfully directed to close ECF Nos. 11, 13, and 43.

                 SO ORDERED         8/16/2021
